In an action on a series of promissory notes, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated August 1, 1975, as denied his motion pursuant to CPLR 3213 for summary judgment in lieu of complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff’s time to serve his complaint is extended until 20 days after entry of the order to be made hereon. In our opinion the answering papers raised sufficient questions of fact as to whether plaintiff had induced consummation of the sale through misrepresentations concerning certain inventory and an outstanding claim, to warrant a trial of the action (cf. Millerton Agway Coop, v Briarcliff Farms, 17 NY2d 57). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.